DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group II, claims 10-16, in the reply filed on 15 February 2022 is acknowledged.  The traversal is on the ground(s) that a serious burden does not exist for Examiner to search all of the claims in the application.  This is not found persuasive because the inventions of group I and group II are patentably distinct inventions as set forth in section 3 of the restriction requirement filed 27 December 2021.  Further, these distinct inventions are directed to different statutory classes and have different classifications requiring different search strategies.  A search for one invention will not be coextensive with a search for the other invention.  Still further, a serious burden exists due to the differing issues that will arise during prosecution from examining two or more patentably distinct inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 February 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Information disclosure statement filed 24 February 2021 has been fully considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Photodiode for Adjusting Display Brightness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Patent Application Publication 2016/0141329, hereinafter Cheng ‘329) in view of Yamanaka et al. (US Patent Application Publication 2011/0198608, hereinafter Yamanaka ‘608).
With respect to claim 10, Cheng ‘329 teaches (FIG. 2H) a photodiode substantially as claimed, comprising:
a first semiconductor layer (110) on a base substrate (100) ([0031]);
a first contact electrode (lower-left 158) at one end (for the purposes of applying art, the term “end” will be interpreted as substantially close to the edge) of the first semiconductor layer (110) ([0038]);
a second semiconductor layer (144) on a side of the first semiconductor layer (110) away from the base substrate (100) ([0036]); and
a second contact electrode (upper-right 158) on the side of the first semiconductor layer (110) away from the base substrate (100) and at the other end (for the purposes of applying art, the term “end” will be interpreted as substantially close to the edge) of the second semiconductor layer (144) away from the first contact electrode (lower-left 158) ([0038]).
Thus, Cheng ‘329 is shown to teach all the features of the claim with the exception of wherein the first semiconductor layer is formed in a non-display region of a display substrate.
However, Yamanaka ‘608 teaches (FIG. 1) a photodiode comprising a first semiconductor layer (121) formed in a non-display region (TFD) of a display substrate ([0071, 0156]) to adjust a brightness of a display ([0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first semiconductor layer of Cheng ‘329 formed in a non-display region of a display substrate as taught by Yamanaka ‘608 to adjust a brightness of a display.

With respect to claim 11, Cheng ‘329 teaches further comprising: a first interlayer insulating layer (150) on a side of the first contact electrode (lower-left 158), the second contact electrode (upper-right 158) and the second semiconductor layer (144) away from the base substrate (100); a second interlayer insulating layer (152) on a side of the first interlayer insulating layer away from the base substrate; and a first connection electrode (leftmost 156) and a second connection electrode (rightmost 156) penetrating through the first and second interlayer insulating layers and being connected to the first and second contact electrodes respectively ([0036-0038]).

With respect to claim 15, Cheng ‘329 and Yamanaka ‘608 teach a display substrate substantially as claimed, comprising: the photodiode of claim 11 (see 35 U.S.C. 103 rejection of claim 11 above).
Thus, primary reference Cheng ‘329 is shown to teach all the features of the claim with the exception of:
a thin film transistor of a sub-pixel located in a display region of the display substrate, the thin film transistor comprising:
an active layer on the base substrate in the display region;
the first interlayer insulating layer on a side of the active layer away from the base substrate;
a gate electrode on a side of the first interlayer insulating layer away from the base substrate;

a source electrode and a drain electrode penetrating through the first and second interlayer insulating layers and electrically connected to two ends of the active layer respectively.
	However, Yamanaka ‘608 teaches (FIG. 1) a thin film transistor of a sub-pixel located in a display region (TFT) of a display substrate, the thin film transistor comprising: an active layer (115 and 117) on a base substrate (101) in the display region; a first interlayer insulating layer (111) on a side of the active layer away from the base substrate; a gate electrode (112) on a side of the first interlayer insulating layer away from the base substrate; a second interlayer insulating layer (122) on a side of the gate electrode away from the base substrate; and a source electrode (124) and a drain electrode (124) penetrating through the first and second interlayer insulating layers and electrically connected to two ends of the active layer respectively ([0071-0072]) to operate a display where the brightness can be automatically adjusted ([0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the display substrate of Cheng ‘329 and Yamanaka ‘608 further comprising a thin film transistor of a sub-pixel located in a display region of the display substrate, the thin film transistor comprising: an active layer on the base substrate in the display region; the first interlayer insulating layer on a side of the active layer away from the base substrate; a gate electrode on a side of the first interlayer insulating layer away from the base substrate; the second interlayer insulating layer on a side of the gate electrode away from the base substrate; 

With respect to claim 16, Cheng ‘329 and Yamanaka ‘608 teaches a display device substantially as claimed, comprising: the display substrate of claim 15 (see 35 U.S.C. 103 rejection of claim 15 above).
Thus, primary reference Cheng ‘329 is shown to teach all the features of the claim with the exception of a driving chip configured to input a brightness adjustment signal to the sub-pixel according to an electrical signal from the photodiode in the display substrate.
However, Yamanaka ‘608 teaches (FIG. 10) a driving chip (“driver circuit”) configured to input a brightness adjustment signal to the sub-pixel according to an electrical signal from the photodiode in the display substrate ([0171-0172]) to operate a display where the brightness can be automatically adjusted ([0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the display device of Cheng ‘329 and Yamanaka ‘608 further comprising a driving chip configured to input a brightness adjustment signal to the sub-pixel according to an electrical signal from the photodiode in the display substrate as taught by Yamanaka ‘608 to operate a display where the brightness can be automatically adjusted.
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach the photodiode of claim 12 in the combination of limitations as claimed, noting particularly the limitation, “wherein an orthographic projection of the first contact electrode on the base substrate is in direct contact with and does not overlap an orthographic projection of the first semiconductor layer on the base substrate, the orthographic projection of the first contact electrode on the base substrate is in direct contact with and does not overlap an orthographic projection of the second semiconductor layer on the base substrate, and a height of the first contact electrode along a direction perpendicular to the base substrate is equal to a sum of a height of the first semiconductor layer along the direction perpendicular to the base substrate and a height of the second semiconductor layer along the direction perpendicular to the base substrate.”
In contrast to the claim, an orthographic projection of the first contact electrode (lower-left 158) on the base substrate (100) of Cheng ‘329 overlaps an orthographic projection of the first semiconductor layer (110).  Further, the orthographic projection of the first contact electrode (lower-left 158) is not in direct contact with the second semiconductor layer (144) as required by the claim.  Still further, a height of the first 
Claims 13 and 14 are indicated allowable by virtue of their dependency from claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Miura et al. (US Patent Application Publication 2011/0031529);
Chen et al. (US Patent Application Publication 2018/0090631); and
Gunn, III et al. (US Patent 7,453,132) teach photodiodes comprising a pair of semiconductor layers and a pair of contacts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826